SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11299 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII (Full title of the plan) Issuer of Securities held pursuant to the Plan is ENTERGY CORPORATION 639 Loyola Avenue New Orleans, Louisiana70113 (Address of principal executive office) SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Table of Contents Page Number (a) Financial Statements: Report of Independent Registered Public Accounting Firm 2 Statement of Net Assets Available for Benefits as of December 31, 2009 and 2008 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 4 Notes to Financial Statements as of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 5 (b) Supplemental Schedule: Form 5500, ScheduleH, PartIV, Question4i—Schedule of Assets (Held at End of Year) as of December 31, 2009 19 (c) Signature 20 (d) Exhibit: Consent of Independent Registered Public Accounting Firm 21 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and Participants of the Savings Plan of Entergy Corporation and Subsidiaries VII We have audited the accompanying statements of net assets available for benefits of the Savings Plan of Entergy Corporation and Subsidiaries VII (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This schedule is the responsibility of the Plan's management.Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. DELOITTE & TOUCHE New Orleans, Louisiana June 25, 2010 2 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2009 and 2008 December 31, INVESTMENTS: Plan interest in Master Trust, at fair value $ $ Net Assets Available for Benefits, at fair value Adjustments from fair value to contract value for fully benefit-responsive investment contracts ) Net Assets Available for Benefits $ $ See Notes to Financial Statements. 3 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2009 Participant Directed Additions to Net Assets attributed to: Investment income: Plan interest in Master Trust investment income $ Contributions: Participant Employer - net of forfeitures Total contributions Other credit adjustments - net Total additions Deductions from Net Assets attributed to: Payments to participants or beneficiaries Loan and brokerage fees Total deductions Net increase Net Assets Available for Benefits Beginning of Year End of Year $ See Notes to Financial Statements. 4 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Note 1.General Description of the Plan The Savings Plan of Entergy Corporation and Subsidiaries VII (Entergy Savings Plan VII) was established on April 11, 2007 effective with the closing date of the sale of the Palisades Nuclear Power Plant (Palisades) from Consumers Energy Company to Entergy Nuclear Palisades, LLC. The following description of Entergy Savings Plan VII is provided for general information only.Entergy Savings Plan VII participants should refer to the Savings Plan of Entergy Corporation and Subsidiaries VII Plan Document as well as the summary plan description for a more complete description of Entergy Savings Plan VII's provisions. General:Entergy Savings Plan VII is a defined contribution plan of Entergy Corporation and Subsidiaries, collectively the Entergy System Companies, subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The ERISA provisions set forth the requirements for participation, vesting of benefits, fiduciary conduct for administering and handling of assets, and disclosure of Entergy Savings Plan VII information.Entergy Savings Plan VII is designed to comply with, and is to be construed in accordance with, the requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA) and regulations and guidance issued thereafter.Any provision of Entergy Savings Plan VII that is inconsistent with the provisions of EGTRRA shall be unenforceable. Entergy Savings Plan VII is intended to constitute two types of plans qualified under Internal Revenue Code as follows: · A profit-sharing plan with a cash or deferred arrangement that satisfies applicable requirements for qualification and exemption under Internal Revenue Code Sections 401(a) and 401(k); and · A stock bonus plan which constitutes an Employee Stock Ownership Plan (ESOP), as defined in Internal Revenue Code Section 4975(e)(7). Plan amendments in 2009:Entergy Savings Plan VII was amended on September 24, 2009 to permit rollover distributions from the Plan by non-spousal beneficiaries of employees and former employees. Entergy Savings Plan VII also was amended on December 17, 2009 to comply with the provisions of the Pension Protection Act of 2006 and the Worker, Retiree and Employer Recovery Act of 2008.Included among the changes made by these amendments were the following: (i) an amendment to provide that 2009 required minimum distributions would not be made to participants and beneficiaries, unless requested by the participant or beneficiary; (ii) an amendment to clarify that Entergy Savings Plan VII will not accept a rollover from a Roth IRA or Roth 401(k) account; and (iii) an amendment to allow for a rollover distribution from Entergy Savings Plan VII to a Roth IRA. Entergy Savings Plan VII also was amended on December 17, 2009, effective January 1, 2010, to authorize the Employee Benefits Committee, the Plan Administrator for the Entergy Savings Plan, to appoint an independent fiduciary with respect to the Entergy Corporation Stock Fund and to vest the independent fiduciary with the exclusive authority, responsibility, and control with respect to the management and disposition of to the Entergy Corporation Stock Fund, including the authority to eliminate the Entergy Corporation Stock Fund as an investment option under Entergy Savings Plan VIIand the authority to sell or otherwise dispose of all of the Entergy Corporation stock held in the Entergy Corporation Stock Fund. 5 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The significant provisions of Entergy Savings Plan VII, including the effect of these amendments, are described throughout this note. Trustee:Entergy Savings Plan VII utilizes T. Rowe Price Trust Company as its trustee and T.Rowe Price Retirement Plan Services, Inc. as its recordkeeper and provider of other administrative services.Entergy Savings Plan VII's investment options, which are managed by its trustee or affiliates of its trustee, are: · Entergy Stock Fund · Stable Income Fund · T. Rowe Price New Income Fund · T. Rowe Price Balanced Fund · T. Rowe Price Blue Chip Growth Trust · T. Rowe Price Equity Income Trust · Vanguard Institutional Index Fund · T. Rowe Price Overseas Stock Fund · T. Rowe Price New Horizons Trust If participants fail to designate how their contributions should be invested, contributions will be invested by the trustee in one of the following default investment funds depending on the year the participant was born.Participants may also choose to direct their investment in a T. Rowe Price Retirement Fund. · T. Rowe Price Retirement 2010 Fund · T. Rowe Price Retirement 2020 Fund · T. Rowe Price Retirement 2030 Fund · T. Rowe Price Retirement 2040 Fund · T. Rowe Price Retirement Income Fund In addition, the trustee manages the participant loan fund which is discussed below. Eligibility:Entergy Savings Plan VII is available to any eligible bargaining unit employee of Entergy Nuclear Operations, Inc. who is a member of Local 150 of the United Workers Union of Americas, AFL-CIO, represented by its Michigan State Utility Workers Council, and whose principal work location is the Palisades Nuclear Power Plant in Covert, Michigan or the Big Rock Independent Spent Fuel Storage Installation in Charlevoix County, Michigan.Employees are eligible to participate as of the first day of active employment as a Palisades bargaining employee. 6 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Auto Enrollment:If an eligible bargaining employee does not enroll in Entergy Savings Plan VII and does not affirmatively opt out of participation, he or she will automatically be enrolled in Entergy Savings Plan VII as of the first day of the first full pay period after he or she has been employed by Entergy Nuclear Operations, Inc. for 180 calendar days.If the employee does not opt out of participation in Entergy Savings Plan VII, before-tax contributions of 6% of the employee's eligible earnings will be made automatically to Entergy Savings Plan VII on his or her behalf. Contributions:Contributions to Entergy Savings Plan VII made by or on behalf of participants are deposited with the trustee.Participants may elect to contribute, through payroll deductions, up to a total of 50% of their eligible earnings each pay period.Contributions may be made on a before-tax basis (before-tax deferral contributions), an after-tax basis, or a combination of both.Contributions are limited by federal tax legislation.The before-tax deferral contribution dollar limit for the calendar year 2009 was $16,500 per participant.The overall annual limit for 2009 for before-tax, after-tax, and company matching contributions was the lesser of 100% of the employee’s compensation for the year or $49,000.Participants who are age 50 and over at the end of the calendar year may make catch-up deferral contributions.The dollar limit for catch-up deferral contributions for the calendar year 2009 was $5,500.Based on nondiscrimination testing provisions under Entergy Savings Plan VII, contributions made by highly paid employees may be limited based on the average contribution rate of non-highly paid employees. The employing Entergy System Company will make matching contributions on participant contributions each pay period.Employer matching contributions are equal to 60% of the participant's before-tax deferral and after-tax contributions made by the participant for a given pay period that do not exceed 6% of the Participant’s eligible earnings.Employer matching contributions shall not be made with respect to i) catch-up deferral contributions and ii) deferral contributions that were initially designated by the participant as catch-up deferral contributions, but are subsequently determined not to be catch-up deferral contributions. Participants are eligible to share in the allocation of defined company contributions for the first full pay period following 90 calendar days from the participant's first day of active employment with the employing Entergy System Company.Defined company contributions for eligible participants are equal to 5% of the participant's eligible earnings for each applicable pay period. Entergy Savings Plan VII provides that certain taxable amounts received by an employee that originated from an employee benefit plan qualified under Sections 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, (excluding Roth IRA and Roth 401(k) accounts) may be accepted under Entergy Savings Plan VII as rollover contributions (rollover contributions). Investments:Participant contributions are invested as directed by participants in accordance with Entergy Savings Plan VII's investment options.Participant contributions not directed to specific investment options are invested by the trustee in T. Rowe Price Retirement Funds. Earnings on participant contributions are allocated based on participants' account balances in the funds. 7 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The value of investments may fluctuate with changes in market conditions.The amount of risk varies based on the fund's investment goals and composition.Participants should realize the risk associated with each investment when determining how to invest their contributions. Participant accounts:Each participant's account is credited with the participant's contribution, company matching contributions, defined company contributions, and net earnings of Entergy Savings Plan VII's interest in the Master Trust (see Note 5).Allocations are based on participant earnings or account balances, as defined. Vesting:Participants are fully vested at all times in the participant's before-tax deferral, after-tax, defined company contribution, dividend reinvestment, and rollover accounts.Participants become fully vested in the company matching account upon the completion of six years of vesting service.Participants also will receive vesting service credit for their credited service with Nuclear Management Company, L.L.C. and Consumers Energy Company prior to Entergy Nuclear Palisades, L.L.C's purchase of Palisades.Participants may also become fully vested in the company matching account upon the occurrence of certain circumstances. In-service withdrawals:While employed, participants may, with certain restrictions, withdraw all or a portion of the value of their after-tax account, dividend reinvestment account, or rollover account.Participants who have at least five (5) years of vesting service also may withdraw some or all of the vested amount from their company matching account.Withdrawals may be subject to a 10% premature distribution tax unless the participant is age 59-1/2 or older.A participant who has attained age 59-1/2 may withdraw all or a portion of the value from all sources in Entergy Savings Plan VII in which the participant is vested, other than defined company contributions.A participant may also apply for a hardship withdrawal from his before-tax deferral account if the participant satisfies certain financial hardship withdrawal criteria. A dividend pass through feature under Entergy Savings Plan VII allows participants to either receive a cash distribution of their ESOP Entergy Stock Fund dividends or reinvest the dividends in the ESOP Entergy Stock Fund. Loans to participants:Entergy Savings Plan VII has a loan provision whereby participants who are actively employed may borrow an amount, with a minimum of $1,000, from their eligible account up to a maximum of 50% of the balance of their account or $50,000, whichever is less.The amount borrowed is deducted from the participant's eligible account and repaid with interest based on the prime rate as published in the Wall Street Journal as of the last business day of the preceding month, minus 1%.The loan must be repaid within 5 years, or 15 years if for the acquisition of the participant's primary residence.If a participant with an outstanding loan separates from service, the remaining principal balance of the loan is treated as a taxable distribution to the participant unless the amount is repaid in full within a specified period from the date of separation. Payment of benefits:Participants become eligible to receive a single-sum distribution of the entire vested value of the participant's Entergy Savings Plan VII accounts upon termination of employment, retirement, disability, or death.There are certain provisions regarding deferral of distributions; installment distributions for terminated participants, retirees, and disabled participants; minimum account balances; and mandatory distributions. 8 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Generally, there are tax consequences associated with receiving a distribution from Entergy Savings Plan VII, unless the taxable portion is rolled over to an individual retirement account, another retirement plan account, or eligible plan which qualifies under Sections 401(a), 403 (a), 403(b), 408(a), 408(b), or 457(b) of the Internal Revenue Code.Additionally, a 10% penalty tax for early withdrawal applies, unless the distribution is received after age 59-1/2 or the participant satisfies one of certain other exemptions of the Code to such tax. Inactive accounts:Participants with an account balance greater than $500 (including rollovers) are allowed, under the provisions of Entergy Savings Plan VII, to defer receipt of their vested account balance upon separation from Entergy Savings Plan VII until age 70-1/2.The amount allocated to such participants was $72,858 at December 31, 2009 and $20,403 at December 31, 2008. Forfeiture accounts:The unvested portion of company matching contributions in the account of a participant who terminates employment will be forfeited if he incurs a five-year break-in-service.If a participant receives, or is deemed to receive, a distribution of all or a portion of his vested company matching contributions after terminating employment, he will forfeit that portion of his unvested company matching contributions equal to the percentage of the vested portion of his company matching contributions that he receives or was deemed to receive.If the terminated participant repays the full amount of the distribution or deemed distribution before incurring a five-year break-in-service and within five years after the date he is rehired by his Entergy System Company employer, the forfeited company matching contributions will be restored to the participant's account.If a participant receives an in-service distribution of all or a portion of his vested company matching contributions, he will forfeit that portion of his unvested company matching contributions equal to the percentage of the vested portion of his company matching contributions that he receives.If the participant repays the full amount of the in-service distribution, the forfeited company matching contributions will be restored to his account.Company matching contributions which matched a distributed excess deferral contribution also shall be forfeited.All forfeited company matching contributions are credited to Entergy Savings Plan VII's forfeiture account.Forfeitures may, at the election of the EBC, be applied toward plan administration expenses or applied to reduce company matching contributions.There was no activity in the forfeiture account in 2009 and 2008. Note 2.Summary of Significant Accounting Policies Basis of presentation:The accompanying financial statements have been prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Use of estimates in the preparation of financial statements:The preparation of Entergy Savings Plan VII's financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect reported amounts in the Statement of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits, such as those regarding fair value.Adjustments to the reported amounts may be necessary in the future to the extent that future estimates or actual results are different from the estimates used in the financial statements. 9 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Master Trust:Entergy Savings Plan VII's investments are held in a bank-administered trust (Master Trust) established by Entergy Corporation and maintained by T. Rowe Price Trust Company (the Trustee).Entergy Savings Plan VII maintains an undivided beneficial interest in each of the investment accounts of the Master Trust.Use of the Master Trust permits the commingling of the trust assets of the savings plans of Entergy Corporation and its subsidiaries for investment and administrative purposes. Investment valuation:Cash and temporary cash investments are stated at fair value.Investments in equity and fixed income securities are stated at their fair value as determined by quoted market prices on the valuation date, in compliance with the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA.Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Master Trust at year end.Common stock is valued at quoted market prices.Common collective investment trust funds are stated at fair value based on a net asset value per share as determined by the issuer of the trust fund based on the fair value of the underlying investments.Participant loans are valued at the outstanding loan balances, which approximates fair value. The Master Trust holds investments in fully benefit-responsive investment contracts, including guaranteed investment contracts (GICs) and synthetic investment contracts (SICs), as part of the Stable Income Fund.The GICs and SICs are discussed in detail below (Note 4).In determining estimated fair value for the GICs, a theoretical fair value is calculated by discounting expected future contract cash flows at the estimated December 31, 2009 market yields for similar investments.GIC fair value reflects interest accrued on the contract, assuming the contract is held to maturity and, therefore, not subject to any adjustments that could be assessed by the issuer for certain types of withdrawals of early surrender by the trust.The estimated fair values of the underlying assets of the SICs are presented at estimated fair value as determined by quoted market prices on the valuation date.The estimated fair value of the SICs is presented on the investments of the Master Trust table (Note 5) and then adjusted to contract value. In accordance with accounting guidance on reporting of fully benefit-responsive investment contracts held by certain investment companies subject to the AICPA Investment Company Guide and defined-contribution health and welfare and pension plans, the statements of net assets available for benefits presents investment contracts at fair value, as well as an additional line item showing an adjustment for fully benefit-responsive contracts from fair value to contract value.The statement of changes in net assets available for benefit is presented on a contract value basis and is not affected by the accounting guidance. Risks and uncertainties:Entergy Savings Plan VII utilized various investment instruments, including common stock, mutual funds, and investment contracts. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the financial statements. 10 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The Stable Income Fund of the Master Trust invests in GICs and SICs which are subject to credit risk with respect to the insurance companies that back them.The potential credit risk of the GICs as of December 31, 2009 and 2008 was $33,116,484 and $49,593,517, respectively.The potential credit risk for the SICs represents the amount by which the contract value exceeds the fair value of the SIC assets in the trust.The potential credit risk for the SICs was $0 for 2009 and $2,063,112 for 2008.As of December 31, 2009, the contract value and the fair value of the SIC assets were $288,098,717 and $296,733,960, respectively.As of December 31, 2008, the contract value and the fair value of the SIC assets were $270,512,274 and $268,449,162, respectively.There are no reserves against the contract values of the GICs or SICs for credit risk of the contract issuers or otherwise.Investment objectives and guidelines addressing investment diversification, quality, maturity, and performance standards prescribed to mitigate the potential credit risk have been established for Entergy Savings Plan VII. Payment of benefits:Benefits payable for terminations and withdrawals are recorded when paid.This accounting method differs from that required in the Internal Revenue Service and Department of Labor Form 5500 (Form 5500), which requires benefits payable to be accrued and charged to net assets in the period the liability arises.As of December 31, 2009 and 2008, there were no benefits payable for either year. Income recognition:The difference in fair value of the assets in the Master Trust from one period to the next is recognized and included in investment income in the accompanying Statement of Changes in Net Assets Available for Benefits.The investment income also includes realized gains and losses. Purchases and sales of securities within the Master Trust are accounted for on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Management fees and operating expenses charged to the Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Note 3.Fair Value Measurements Effective January 1, 2008, Entergy Savings Plan VII adopted an accounting pronouncement providing guidance regarding defining fair value, establishing a framework for measuring fair value, and expanding disclosures about fair value measurements.Adopting this guidance had no effect on the statements of net assets available for benefits and statement of changes in net assets available for benefits. As a result of adopting this fair value guidance, the Master Trust classifies its investments as follows: · Level 1 - Level 1 inputs are unadjusted quoted prices for identical assets or liabilities in active markets that the plan has the ability to access at the measurement date. 11 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES VII Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 · Level 2 - Level 2 inputs are inputs other than quoted prices included in level 1 that are, either directly or indirectly, observable for the asset or liability at the measurement date.Level 2 inputs include the following: o quoted prices for similar assets or liabilities in active markets; o quoted prices for identical or similar assets or liabilities in inactive markets; o inputs other than quoted prices that are observable for the asset or liability; or o inputs that are derived principally from or corroborated by observable market data by correlation or other means. If an asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. · Level 3 - Level 3 refers to securities valued based on significant unobservable inputs. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The following table sets forth by level within the fair value hierarchy a summary of the Master Trust's investments measured at fair value on a recurring basis at December 31, 2009. Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $
